 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DWAYNE CONYERS,                                     Case No.: 17cv0127-LAB (AHG)
12
                                        Plaintiff,       ORDER GRANTING MOTION
13                                                       FOR SUMMARY JUDGMENT
     v.
14
     CORPORAL MICHAEL RODDY,
15
                                     Defendant.
16
17         Plaintiff Dwayne Conyers is a California state prisoner proceeding by and through
18   counsel with a Fifth Amended Complaint pursuant to 42 U.S.C. § 1983. (Electronic Case
19   File “ECF” No. 51.) He claims that while in custody of the San Diego County Sheriff’s
20   Department awaiting trial for a criminal offense, and while hospitalized as a result of a
21   prescription medication overdose, he was sexually assaulted and harassed by Defendant
22   San Diego County Sheriff’s Deputy Corporal Michael Roddy. (ECF No. 51-1 at 1-2.)
23         Currently pending is a Motion for Summary Judgment by Defendant Roddy. (ECF
24   No. 89.) Defendant contends there is no genuine issue of material fact in dispute because:
25   (1) the forensic evidence proves Plaintiff’s allegations are false, (2) eyewitness and expert
26   medical evidence show he was hallucinating and delusional due to his overdose or mental
27   illness, (3) his allegation that Defendant entered a continuously monitored room in a
28   heavily trafficked area of a hospital and assaulted him unnoticed for 10-15 minutes while

                                                     1
                                                                                17cv0127-LAB (AHG)
 1   he was pressing an emergency call button is implausible, and (4) Plaintiff lied to the
 2   investigating detectives and has changed his story multiple times. (Id.)
 3         Plaintiff opposes summary judgment, arguing the chain of custody of the forensic
 4   evidence is compromised and not all evidence was tested, and that his sworn deposition
 5   testimony raises genuine issues of material fact. (ECF No. 92.)
 6         Defendant replies that the chain of custody of the forensic evidence is intact, all
 7   relevant evidence was tested, and Plaintiff’s deposition testimony fails to raise a genuine
 8   issue because it does not refute Defendant’s evidence. (ECF No. 93.)
 9         For the following reasons, the Court GRANTS summary judgment in favor of
10   Defendant Roddy.1
11   I.    Procedural Background
12         Plaintiff initiated this action by filing a pro se Complaint on December 15, 2016 in
13   the Central District of California naming as Defendants San Diego County Sheriff’s
14   Deputy Corporal Rodriguez, a John Doe Nurse and two John Doe San Diego County
15   Sheriff’s Deputies. (ECF No. 1.) The Complaint was transferred to this Court on January
16   19, 2017. (ECF No. 6.) Plaintiff named the same Defendants in a First Amended
17   Complaint filed March 30, 2017, and a Second Amended Complaint filed May 18, 2017.
18   (ECF Nos. 16, 23.)
19         On August 18, 2017, the Court granted Plaintiff’s Motion for appointment of
20   counsel. (ECF No. 31.) Plaintiff’s appointed counsel filed a Third Amended Complaint
21   on January 19, 2018 (ECF No. 36), and a nearly identical Fourth Amended Complaint on
22   January 22, 2018. (ECF No. 38.) Those complaints named as Defendants San Diego
23   County, the San Diego County Sheriff’s Department, and San Diego County Sheriff’s
24   Deputies Michael Roddy and Luciano Rodriguez. (ECF No. 38 at 2.)
25
26   1
       Although this motion was referred to United States Magistrate Judge Alison H. Goddard
27   pursuant to 28 U.S.C. § 636(b)(1)(B), the Court has determined that neither a Report and
     Recommendation nor oral argument is necessary for the disposition of this matter. See
28
     S.D. Cal. Civ.L.R. 72.1(d).

                                                  2
                                                                                17cv0127-LAB (AHG)
 1          On May 25, 2018, the Court granted a motion to dismiss by San Diego County and
 2   the San Diego County Sheriff’s Department and dismissed those Defendants without
 3   prejudice and with leave to amend. (ECF No. 50.) On June 9, 2018, Plaintiff filed a Fifth
 4   Amended Complaint, the operative pleading in this action, naming as the sole Defendant
 5   San Diego County Sheriff’s Deputy Corporal Michael Roddy.2 (ECF No. 51.)
 6          Defendant Roddy filed a Motion to Dismiss on July 20, 2018, which was denied on
 7   September 18, 2019, and filed an Answer on November 2, 2018. (ECF Nos. 56, 60, 62.)
 8   He filed the instant Motion for Summary Judgment on September 30, 2019. (ECF No. 89.)
 9   Plaintiff filed an Opposition on October 24, 2019. (ECF No. 92.) Defendant filed a Reply
10   on November 7, 2019. (ECF No. 93.)
11   II.    Plaintiff’s Allegations
12          Plaintiff alleges that on June 24, 2016, while he was in the custody of the San Diego
13   County Sheriff’s Department awaiting trial in a criminal case in the San Diego County
14   Superior Court, he was transported to the Tri-Care Medical Center in Oceanside,
15   California, and admitted for Dilantin poisoning. (ECF No. 51-1 at 1.) At some unidentified
16   time during his hospitalization:
17                  Defendant Roddy entered Plaintiff’s hospital room while Plaintiff was
            handcuffed to the bed, and Defendant Roddy then approached Plaintiff,
18
            looked Plaintiff in the eyes, uttered the racial epithet “nigga”, and said to
19          Plaintiff, “Shut up, I’ll blow your head off” and “You[’d] better do what I
            say.” [¶] Immediately after Defendant Roddy issued the aforementioned
20
            verbal orders, Defendant Roddy touched Plaintiff’s buttocks, exposed
21          Defendant Roddy’s penis, masturbated Defendant Roddy’s penis, ejaculated
            onto Plaintiff’s bed sheets, and left Plaintiff’s room. By the time that
22
            Defendant Roddy departed Plaintiff’s room, Plaintiff activated an emergency
23          button on the side of his bed.
24   (Id. at 1-2.)
25
26   2
       The caption of the Fifth Amended Complaint lists Does 1-100 as Defendants but Plaintiff
27   has never identified the Doe Defendants by name nor provided any other identifying
     factors, and has never moved to substitute the true names for the Does. Accordingly,
28
     Defendant Roddy is the only remaining Defendant in this action.

                                                  3
                                                                                17cv0127-LAB (AHG)
 1          Plaintiff alleges Defendant Roddy was acting under color of state law and within the
 2   scope of his employment. (Id. at 2.) Plaintiff presents a single count for violation of his
 3   Fourteenth Amendment rights to privacy and to be free of sexual harassment, sexual assault
 4   and sexual battery. (ECF No. 92 at 3.)
 5   III.   Discussion
 6          Defendant Roddy seeks summary judgment on the basis that: (1) forensic testing
 7   found no semen on the bedsheet, (2) eyewitness and expert medical testimony show
 8   Plaintiff was hallucinating and delusional during the alleged events, (3) police reports and
 9   declarations show he provided false information to law enforcement on the night of the
10   incident and has changed his story multiple times, and (4) declarations from hospital staff
11   show such an assault could not have gone unnoticed by staff because his room was
12   continuously monitored in a heavily trafficked area of the hospital. (ECF No. 89.)
13          Plaintiff opposes summary judgment, contending the chain of custody of his
14   bedsheets was compromised and there remains a genuine issue whether Defendant
15   ejaculated on them, and Plaintiff’s deposition testimony is sufficient to raise genuine issues
16   of material fact because credibility determinations are not permitted on summary judgment.
17   (ECF No. 92.)
18          Defendant replies that the chain of custody of the bedsheets is intact, and Plaintiff’s
19   contention that unspecified portions of his deposition testimony raise genuine issues for
20   trial fails notwithstanding the prohibition on credibility determinations because his
21   deposition testimony does not refute Defendant’s evidence. (ECF No. 93.)
22          A. Legal Standards
23          Defendant is entitled to summary judgment if he demonstrates “there is no genuine
24   issue as to any material fact and the movant is entitled to judgment as a matter of law.”
25   Fed. R. Civ. P. 56(c). The moving party has the initial burden of showing summary
26   judgment is proper “by showing the absence of a genuine issue as to any material fact.”
27   Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970). Entry of summary judgment is
28   appropriate “against a party who fails to make a showing sufficient to establish the

                                                   4
                                                                                 17cv0127-LAB (AHG)
 1   existence of an element essential to that party’s case, and on which that party will bear the
 2   burden of proof at trial. In such a situation, there can be ‘no genuine issue as to any material
 3   fact,’ since a complete failure of proof concerning an essential element of the nonmoving
 4   party’s case necessarily renders all other facts immaterial.” Celotex Corp. v. Catrett, 477
 5   U.S. 317, 322-23 (1986).
 6         In order to avoid summary judgment, the nonmovant must present “specific facts
 7   showing that there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S.
 8   242, 256 (1986). The Court may not weigh evidence or make credibility determinations,
 9   and any inferences drawn from the underlying facts must be viewed in the light most
10   favorable to the nonmoving party. Id. at 255. The nonmovant’s evidence need only be
11   such that a “jury might return a verdict in his favor.” Id. at 257.
12         B. Arguments and evidence in support and opposition to summary judgment
13                1. Defendant’s Motion for Summary Judgment
14         Defendant Roddy presents a San Diego County Sheriff’s Department Crime/Incident
15   Report by Deputy Sheriff Luciano Rodriguez stating that he was assigned to the Tri-City
16   Medical Center Hospital as a Floor Rover/Escort on June 25, 2016. (ECF No. 89-2 at 8-
17   10.) About 6:45 p.m. that evening, Plaintiff, who was talking rapidly and incoherently,
18   told Deputy Rodriguez he had been raped by a black corporal earlier that morning. (Id. at
19   8.) Deputy Rodriguez reported the rape allegation to Vista Detention Watch Commander
20   Lieutenant Ausler and was instructed to obtain further details. (Id.) About 7:05 p.m.
21   Deputy Rodriguez asked Plaintiff what happened, and he said: “The big black corporal
22   came into the room this morning while I was lying in bed, circled around my bed and threw
23   me down. He penetrated me and then he cleaned his dick in my bed sheets.” (Id. at 8-9.)
24   Plaintiff took his hospital gown out of a pillow case where he had hidden it and asked
25   Deputy Rodriguez to look at his bedsheets but kept showing him the gown. (Id. at 9.)
26   Deputy Rodriguez stated that Plaintiff “became very agitated by waving his hands and the
27   gown and making incoherently [sic] statements that I could not understand.” (Id.) Deputy
28   Rodriguez then interviewed Nurse Marek Gorski who stated that Plaintiff had been in room

                                                    5
                                                                                   17cv0127-LAB (AHG)
 1   303 by himself since his arrival, and room 303 has a live camera feed used to monitor the
 2   behavior of patients and inmates but which does not record. (Id.) Nurse Gorski told Deputy
 3   Rodriguez that beginning about 4:00 p.m. that day Plaintiff began accusing anyone who
 4   entered his room of rape, and was very agitated and threw things on the floor, but after he
 5   took his medication he “calmed down, apologized and said he hears voices in his head that
 6   are telling him he is being raped.” (Id.)
 7         Deputy Rodriguez was told by Deputy James Clark that about 1:00 a.m. on June 26,
 8   2016, Deputy Clark and Nurse Roman Manongsong entered Plaintiff’s room to change his
 9   linens and allow him to brush his teeth. (Id. at 10.) Deputy Clark said that when Plaintiff
10   began to brush his teeth “he started yelling and screaming and had a conversation by
11   himself with an imaginary entity.” (Id.) Nurse Manongsong told Deputy Rodriguez the
12   hospital notified the Poison Control Center because Plaintiff had such a high level of
13   Dilantin in his blood, and that high levels of Dilantin cause confusion and hallucinations,
14   both of which were observed in Plaintiff’s behavior. (Id. at 10.) About 6:00 a.m., Deputy
15   Rodriguez spoke to Defendant Roddy, who he thought might be the person Plaintiff was
16   accusing because he was the only black corporal on duty when Plaintiff claimed he was
17   raped. (Id.) Defendant Roddy said he had not talked to Plaintiff all shift, and that he had
18   been in his room only once during his shift when he escorted Nurse Gorski into the room,
19   but Plaintiff started yelling and screaming incoherently so Defendant Roddy asked Nurse
20   Gorski to come back later and they both left the room at the same time. (Id.)
21         Defendant presents a San Diego County Sheriff’s Department Crime/Incident
22   Report by San Diego County Sheriff’s Detective Michele Vars stating that she and
23   Detective Snelling arrived at the hospital around 10:00 p.m. on June 25, 2016 and spoke
24   with Deputy Rodriguez. (Id. at 14.) They interviewed Plaintiff and recorded the interview
25   without his knowledge. (Id.) An audio recording of the interview and corresponding
26   transcript is in the record. (Id. at 37-59.) Plaintiff said a black corporal stood outside his
27   room while another black corporal entered the room, hit him on the head, told him to shut
28   up, threw him on the bed, anally raped him, and “wiped himself and threw whatever was

                                                   6
                                                                                 17cv0127-LAB (AHG)
 1   left on the sheet.” (Id. at 14-15.) Plaintiff pointed to a pillowcase and said the sheet which
 2   the corporal ejaculated on was in the pillowcase. (Id. at 15.) Detectives Vars collected as
 3   evidence a pillowcase containing Plaintiff’s gown and the sheet he said the deputy had
 4   ejaculated on and assigned it evidence item #1.000, collected a mattress sheet from his bed
 5   and assigned it evidence item #2.000, and obtained his permission to conduct a Sexual
 6   Assault Response Team (“SART”) examination. (Id. at 16; ECF No. 89-13 at 3.)
 7         The detectives interviewed Plaintiff again a few minutes after the evidence was
 8   collected, this time informing him the interview would be recorded. (ECF No. 89-2 at 16.)
 9   An audio transcript of the interview and corresponding transcript are in the record. (Id. at
10   61-80.) Plaintiff said his anus had not been penetrated by the black corporal’s penis and
11   he had not been touched, but then said the black corporal had touched his buttocks and had
12   masturbated and ejaculated onto his bedsheets. (Id. at 16-17.) Detective Vars collected a
13   DNA swab from Plaintiff and told him because he was no longer alleging rape a SART
14   examination would not be performed. (Id. at 17.) Detective Vars concluded her report by
15   stating that based on the statements taken, and Plaintiff’s medical and mental status and his
16   changing accounts: “I do not believe Corporal Roddy or any other peace officer raped,
17   masturbated or inappropriately touched Conyers for sexual gratification.” (Id.) As detailed
18   below, Defendant presents declarations from Deputies Clark, Rodriguez and Roddy,
19   Detectives Vars and Snelling, and Nurses Gorski and Manongsong confirming the events
20   and observations set forth in the foregoing police reports. (ECF Nos. 89-3, 89-8, 89-10,
21   89-11, 89-12, 89-12, 89-15.)
22         Defendant presents a forensic case report from Bode Technology produced at the
23   request of Plaintiff’s attorney which states that a “sheet” taken from a pillowcase and
24   assigned evidence item #1.000 tested negative for semen, and a hospital bed “mattress
25   sheet” assigned evidence item #2.000 tested negative for seminal fluid. (Id. at 31.)
26   Defendant has lodged portions of Plaintiff’s deposition transcript in which, as detailed
27   below, he states the assault lasted 10 to 15 minutes, he was pressing the emergency call
28   button the entire time, the officer who assaulted him had short hair and was pointing his

                                                   7
                                                                                 17cv0127-LAB (AHG)
 1   gun at him with one hand while masturbating with the other, and acknowledging he might
 2   have initially reported that he had been raped. (ECF No. 89-2 at 128-71.)
 3         Defendant presents declarations from Defendant Roddy, Deputy Rodriguez and their
 4   supervisor San Diego Sheriff’s Deputy Sergeant Carl Spregelmeyer, along with Tri-City
 5   Medical Center business records, which indicate Defendant Roddy left the hospital at 4:00
 6   p.m. on June 25, 2016 and Deputy Rodriguez came on duty at 6:00 p.m. that day. (ECF
 7   No. 89-2 at 33; ECF No. 89-3 at 1-3; ECF No. 89-10 at 1-4; ECF No. 89-16 at 1-3.)
 8   Defendant argues that evidence shows Plaintiff could not have seen the two deputies
 9   together as he claims. (ECF No. 89-1 at 22-23.)
10         Defendant presents declarations from staff at Tri-City Medical Center, including
11   Nurses Gorski and Manongsong and their supervisor Nurse Lori Roach stating that
12   Plaintiff’s room is located near the nurse station, the assistant manager’s office, the case
13   manager’s office, and the restrooms, that it is in one of the most heavily trafficked areas of
14   the hospital where 4-5 deputies are usually on guard along with as many as 15-20 California
15   Department of Corrections and Rehabilitation officers, that his room is monitored 24 hours
16   a day by live video feed at the nurse station, and that while Plaintiff was in the hospital he
17   had used the emergency call button but never to summon help while being bothered by a
18   deputy. (ECF No. 89-9 at 1-3; ECF No. 89-12 at 1-3; ECF No. 89-15 at 1-2.) Defendant
19   Roddy argues it is implausible a deputy could have entered the room and stayed for more
20   than a few moments before being observed, much less for the 10-15 minutes Plaintiff
21   claims he was in his room while Plaintiff was pressing the emergency call button the entire
22   time. (ECF No. 89-1 at 23-24.)
23         Defendant presents eyewitness testimony and medical evidence showing Plaintiff
24   was delusional, hallucinating and severely confused at the time of the alleged incident, and
25   argues his allegations are therefore not reliable, believable, accurate or even plausible.
26   (ECF No. 89-1 at 25-28.) He presents excerpts from the deposition of Dr. Minh Nguyen,
27   the admitting physician when Plaintiff arrived at the hospital on the evening of June 24,
28   2016, who diagnosed him upon admission with acute toxic encephalopathy and Dilantin

                                                   8
                                                                                 17cv0127-LAB (AHG)
 1   toxicity, and noted a chief complaint of “altered mental status” with symptoms of confusion
 2   and agitation due to ingestion of more than triple his daily dose of Dilantin. (ECF No. 89-
 3   2 at 179-83.) Dr. Nguyen noted Plaintiff was at that time taking Risperdal, a psychotropic
 4   medication used to treat manic patients, and Zoloft, an anti-depressant used to treat
 5   depression and bipolar disorder. (Id. at 180-81.) Dr. Nguyen found the Dilantin in
 6   Plaintiff’s system was at a level where a patient would experience symptoms of dizziness,
 7   lightheadedness, unsteady gait, double vision, confusion and agitation. (Id. at 183, 188.)
 8   Dr. Nguyen reported Plaintiff was still suffering from acute toxic encephalopathy and
 9   Dilantin toxicity during a follow-up visit two days later, and that the level of Dilantin in
10   his system had increased since the first visit. (Id. at 192-93.)
11         Defendant presents declarations from six eyewitness, Nurses Manongsong and
12   Gorski, Deputies Clark and Rodriguez, and Detectives Vars and Snelling, stating that
13   Plaintiff was incoherent, manic, hearing voices and hallucinating. (ECF No. 89-1 at 26-
14   27; ECF No. 89-8 at 1-2; ECF No. 89-10 at 2-4; ECF No. 89-11 at 3; ECF No. 89-12 at 2;
15   ECF No. 89-13 at 4; ECF No. 89-15 at 2.) He presents the declaration of Deputy Osmark
16   Gonzalez who states that on July 1, 2016, while Plaintiff was housed at George Bailey
17   Detention Facility after his return from the hospital, he escorted Plaintiff to a medical
18   evaluation with Dr. Purviance attended by Nurse Ko Kwan where Plaintiff made incoherent
19   statements about being sexually molested by “Colonel Rodriguez,” and that Dr. Purviance
20   found him to be in an altered state of mind. (ECF No. 89-14 at 1-2.) Deputy Gonzalez
21   states that Plaintiff was seen by Dr. Redburn less than two hours later and found to be
22   psychotic. (Id. at 2.)
23         Finally, Defendant presents the declaration of Dr. Richard Clark, a toxicologist
24   retained as an expert witness, who opines, based on his review of the medical records, that
25   Plaintiff was suffering severe Dilantin toxicity when admitted on June 24, 2016 until his
26   discharge on June 29, 2016. (ECF No. 89-5 at 1-3.) Dr. Clark states he believes to a
27   “reasonable medical probability” that Plaintiff’s Dilantin toxicity caused or contributed to
28   the delusions, paranoia, hallucinations, confusion and agitation observed in his behavior

                                                   9
                                                                               17cv0127-LAB (AHG)
 1   during his hospital stay, and “his claim of being sexually molested is most likely related to
 2   a hallucination or delusion[al] belief related to his [Dilantin] toxicity, perhaps coupled with
 3   psychiatric disorders and other medical problems.” (Id. at 3.)
 4                2. Plaintiff’s Opposition
 5         Plaintiff first challenges the forensic evidence that the bedsheets tested negative for
 6   semen. (ECF No. 92 at 7.) He argues Detective Vars violated chain of custody protocol
 7   by storing the bedsheets and hospital gown in her desk drawer for 19 days prior to sending
 8   them out for testing, and that the “negative testing contention is impeached” by the use of
 9   the term “fitted sheet” by the attorneys in the joint statement of undisputed facts rather than
10   the terms “bed sheet” or “flat sheet” used by Detective Vars when she impounded them.
11   (Id.) He contends Defendant Roddy’s semen was deposited on a bed sheet or flat sheet,
12   yet a “fitted sheet” was tested for semen, and it is common knowledge hospitals do not use
13   fitted sheets, only flat sheets. (Id.) He contends a genuine issue of material fact remains
14   as to whether Defendant Roddy ejaculated onto his bedsheets. (Id.)
15         Plaintiff also contends his deposition testimony creates a genuine issue of material
16   fact because his credibility cannot be challenged on summary judgment. (Id. at 8-9.) He
17   described the incident at his deposition as follows:
18                Corporal Roddy stopped in front of my bed. He whispers into the other
           black deputy’s ear. The black deputy goes to the hallway. Corporal Roddy
19
           comes to my bed. He placed his hand on his gun. His gun would be to the
20         door, going this way because we wears it right here. Okay. I got this little
           cheap nightgown on from the hospital. He touched my buttocks. He said,
21
           “Nigger, shut up. I’ll blow your motherfucking head off. You better do what
22         I say.”
23
                 I never in my life been in this hospital. Somebody gets on the intercom
24         and coaches him throughout the whole assault. The assault takes place for 10
           to 15 minutes. Corporal Roddy unzips his pants, ejaculates on my bed. Why
25
           wasn’t his semen on those sheets? I don’t have a clue, but at the same time
26         he went - he the [sic] ejaculated on them sheets.
27
28   (ECF No. 89-2 at 139-40.)

                                                   10
                                                                                  17cv0127-LAB (AHG)
 1         Plaintiff said in his deposition he was lying on his side watching television when
 2   Defendant Roddy, who he described as having short hair, touched his left buttock under
 3   his gown with one hand for “a quick second.” (Id. at 136, 144-47, 152.) Defendant Roddy
 4   held his gun in one hand pointing it at Plaintiff while he masturbated in front of him with
 5   the other hand and ejaculated on his bedsheet. (Id. at 158.) He said the other black deputy
 6   “must have went to the camera room because he coached the whole sexual assault.” (Id.
 7   at 143.) Plaintiff said a man was coaching Defendant Roddy during the entire incident by
 8   talking over a loudspeaker or intercom connected to the video system monitoring his room,
 9   but he could not identify him. (Id. at 150.) He said he began pressing the emergency call
10   button as soon as Defendant Roddy approached him and continued pressing it the entire
11   time but no one ever responded, said there is “a big picture window” in the wall of his room
12   from which one “can’t help but see” what is happening in the corridor, and that he did not
13   know if the door to his room was open or closed during the incident. (Id. at 143-44, 159,
14   166.) He said that about 30 minutes after the assault a nurse and a red-headed deputy came
15   to his room and were there for about a minute or two before Deputy Rodriguez, who
16   Plaintiff knew from being escorted to court in the past, walked past his room while
17   Defendant Roddy walked past the other way. (Id. at 159-62.) Plaintiff shouted to Deputy
18   Rodriguez that Defendant Roddy had assaulted him, and “about four deputies grabbed
19   [Defendant Roddy] and pulled him down the hallway.” (Id.)
20         Plaintiff said he told everyone at that time he had been sexually assaulted, but
21   “everybody else was yelling ‘rape, rape, rape, rape, rape, rape.’ So I could have probably
22   said ‘rape’ too.” (Id. at 162-63.) Plaintiff stated that Defendant Roddy “showed his guilt”
23   by jumping up and down repeatedly saying: “I didn’t do it,” because an innocent man
24   would have been taciturn when faced with such an allegation. (Id. at 165-69.)
25         Plaintiff also submits his own declaration in opposition to summary judgment, dated
26   October 13, 2019, about three months after his July 23, 2019 deposition. (ECF No. 92-1.)
27   He states he never at any time reported he had been raped or anally penetrated, and the
28   statements by Deputy Rodriguez, Nurse Gorski and Detectives Snelling and Vars that he

                                                  11
                                                                               17cv0127-LAB (AHG)
 1   made such reports are false. (Id. at 6, 9-11.) He claims Nurse Manongsong falsely stated
 2   he was hallucinating. (Id. at 9.)
 3                3. Defendant’s Reply
 4         Defendant presents declarations from Senior Deputy County Counsel Stacey
 5   Liberatore and Laura Dolan who state that no “fitted sheet” was taken into evidence or
 6   tested by Bode Technology as Plaintiff contends, and the term “fitted sheet” was used only
 7   by them when coordinating transmission of the sheets to the laboratory for testing. (ECF
 8   No. 93-1 at 1-5; ECF No. 93-2 at 1-3.) Defendant argues that everyone who actually
 9   handled the sheets, including Detectives Vars and Snelling, San Diego County Sheriff’s
10   Department Property/Evidence Unit Evidence Custodian Flavio Alfaro, and Bode
11   Technology forensic analyst Dywayne Martin, all of whom present declarations, never
12   used the term “fitted” or “flat” sheet, that only the attorneys involved in the case used those
13   terms, and that Bode Technology received and tested the sheets which were taken into
14   evidence at the hospital. (ECF No. 93 at 5-7.) Defendant presents photographs of the bed
15   sheets taken by the police and by the testing laboratory, and, as detailed below, relies on
16   declarations and Bode Technology documents to demonstrate the chain of custody of the
17   sheets is unbroken and the sheets seized were the ones tested. (Id. at 5-8; ECF No. 93-3 at
18   3, 5-7; ECF No. 89-2 at 19-27.) Defendant Roddy presents his own declaration denying
19   Plaintiff’s allegations and stating he is, and was at the time of the alleged assault,
20   completely bald with no hair on his head. (ECF No. 89-3 at 2-3.)
21         Defendant also challenges Plaintiff’s contention that his deposition testimony raises
22   a genuine issue of material fact, arguing that his testimony does not refute Defendant’s
23   evidence that: (1) he admitted providing false information to law enforcement during their
24   investigation of his complaint, (2) he admitted changing his story multiple times, (3) he
25   was in a severely confused, altered mental state at the time of the alleged incident and for
26   some time later, and (4) an expert toxicologist opined that his claims are likely the result
27   of hallucinations and delusions caused by Dilantin poisoning. (ECF No. 93 at 8-11.)
28   Defendant argues Plaintiff has presented no evidence to rebut the evidence that Plaintiff

                                                   12
                                                                                  17cv0127-LAB (AHG)
 1   misidentified Defendant Roddy as the assailant, if there was one, that Deputy Rodriguez
 2   and Defendant Roddy were not working at the same time when Plaintiff claims they were,
 3   or that it is not possible a 10-15 minute sexual assault in Plaintiff’s room could have gone
 4   unnoticed by hospital staff. (Id.)
 5         C. Defendant is Entitled to Summary Judgment
 6         Plaintiff presents a single count for violation of his Fourteenth Amendment rights to
 7   privacy and to be free of sexual harassment, sexual assault and sexual battery while he was
 8   in the custody of the San Diego County Sheriff awaiting trial. (ECF No. 92 at 3.) Because
 9   Plaintiff was a pretrial detainee at the time of the alleged events, his rights are protected by
10   the Due Process Clause of the Fourteenth Amendment. Bell v. Wolfish, 441 U.S. 520, 535
11   n.16 (1979). “Sexual misconduct by a police officer toward another generally is analyzed
12   under the Fourteenth Amendment, sexual harassment by a police officer of a criminal
13   suspect during a continuing seizure is analyzed under the Fourth Amendment.” Fontana
14   v. Haskin, 262 F.3d 871, 882 (9th Cir. 2001); see also Reed v. Hoy, 909 F.2d 324, 329 (9th
15   Cir. 1990) (“[C]laims arising before or during arrest are to be analyzed exclusively under
16   the Fourth Amendment’s reasonableness standard rather that the [Fourteenth
17   Amendment’s] substantive due process standard.”), overruled on other grounds by Edgerly
18   v. City and County of San Francisco, 559 F.3d 946, 956 n.14 (9th Cir. 2010).
19         Under the Fourteenth Amendment, “the threshold question is ‘whether the behavior
20   of the governmental officer is so egregious, so outrageous, that it may fairly be said to
21   shock the contemporary conscience.’” Fontana, 262 F.3d at 882 n.7, quoting County of
22   Sacramento v. Lewis, 523 U.S. 833, 846 (1998). The “unreasonable, non-consensual,
23   inappropriate touching” of a “helpless, handcuffed, and frightened” person by a peace
24   officer violates the Fourth Amendment. Fontana, 262 F.3d at 880.             Under the Eighth
25   Amendment, “[a] sexual assault on an inmate by a guard . . . is deeply offensive to human
26   dignity.” Schwenk v. Hartford, 204 F.3d 1187, 1197 (9th Cir. 2000), see e.g. Hill v. Rowley,
27   658 Fed.Appx. 840, 841 (9th Cir. 2016) (holding that an allegation that a prison official
28   gripped an inmate’s buttock with sexual intent states an Eighth Amendment claim).

                                                    13
                                                                                   17cv0127-LAB (AHG)
 1         Accordingly, Plaintiff’s allegations that Defendant Roddy, while acting in his
 2   capacity as a Deputy Sheriff, touched Plaintiff’s left buttock with sexual intent,
 3   masturbated in front of him and ejaculated onto his bedsheets, all while Plaintiff was
 4   handcuffed to the bed and pressing the emergency call button for help, if proven, would
 5   constitute evidence such that a “jury might return a verdict in his favor” on his 42 U.S.C.
 6   § 1983 claim for a violation of his rights under the United States Constitution. Anderson,
 7   477 U.S. at 257; Devereaux v. Abbey, 263 F.3d 1070, 1074 (9th Cir. 2001) (“Section 1983
 8   creates a private right of action against individuals who, acting under color of state law,
 9   violate federal constitutional or statutory rights.”)
10                1. Defendant has carried his burden of showing an absence of a genuine
                     issue of material fact in dispute
11
12         For the following reasons, Defendant Roddy has satisfied his initial burden of
13   showing “the absence of a genuine issue as to any material fact.” Adickes, 398 U.S. at 157.
14   In order to avoid summary judgment, Plaintiff must present “specific facts showing that
15   there is a genuine issue for trial.” Anderson, 477 U.S. at 256. The Court may not weigh
16   evidence or make credibility determinations, and any inferences drawn from the facts must
17   be viewed in the light most favorable to the nonmoving party. Id. at 255. Plaintiff’s
18   evidence need only be such that a “jury might return a verdict in his favor.” Id. at 257.
19         Beginning with the forensic evidence, Plaintiff contends the references to “fitted
20   sheet” used by the attorneys litigating this case rather than the proper nomenclature of “flat
21   sheet” and “mattress sheet” used by the Detectives who seized the sheet and the laboratory
22   testing personnel, renders it is unclear whether both sheets from Plaintiff’s bed were tested.
23   (ECF No. 92 at 4.) He also contends the chain of custody is broken because Detective Vars
24   stored the evidence in her desk drawer for 19 days before sending it to the testing
25   laboratory. (Id.) These contentions have no merit.
26         In his initial interview with Detectives Vars and Snelling, which was recorded
27   without Plaintiff’s knowledge, Plaintiff reported that a tall black corporal entered his room,
28   hit him on the head, turned him over, took his gown off, penetrated his anus with his penis

                                                    14
                                                                                 17cv0127-LAB (AHG)
 1   by thrusting either three or four times or six or seven times, and wiped his penis on the
 2   bedsheet after ejaculating on the sheet, all while another black officer stood in the doorway
 3   and watched. (ECF No. 89-2 at 43-47.) Plaintiff agreed to undergo a SART examination.
 4   (Id. at 53.) Detective Vars states in her declaration that she and Detective Snelling left the
 5   room, retrieved evidence bags from Snelling’s car, returned to the room and collected as
 6   evidence a pillow case in which Plaintiff had placed a bedsheet and his gown, which she
 7   assigned evidence item #1.000, and a mattress sheet which she assigned evidence item
 8   #2.000. (ECF No. 89-13 at 3.) Defendant presents an incident report indicating that a “bed
 9   sheet, hospital gown and pillow case” were seized from Plaintiff’s room and assigned
10   evidence code #1.000, a “mattress sheet” was seized and assigned evidence code #2.000,
11   and an oral DNA swab from Plaintiff was seized and assigned evidence code #3.000. (ECF
12   No. 89-2 at 13.) Photographs taken by the police and by Bode Technologies of the sheets,
13   gown and pillowcase are attached to the summary judgment motion. (Id. at 18-29.)
14         Detective Vars states in her declaration that while she was collecting the sheets and
15   gown, Plaintiff spontaneously told her he had not been raped, after which she left the room,
16   gave Detective Snelling the evidence, returned to the room with a voice recorder and told
17   Plaintiff the interview was going to be recorded. (Id.) During that interview Plaintiff stated
18   that the tall black corporal walked around his room but did not touch him or rape him, and
19   that the other black officer was standing in the doorway watching as the tall black corporal
20   masturbated and ejaculated on the sheet which he had just given the detectives as evidence.
21   (ECF No. 89-2 at 66-69.) Although Plaintiff first said the officer did not touch him, he
22   later said the officer touched his butt cheek once with his hand without penetrating his anus
23   with his finger. (Id. at 66-67, 72, 75.) Detective Vars collected a DNA swab from
24   Plaintiff’s mouth and told him a SART examination would not be performed because he
25   was no longer alleging penetration. (Id. at 70-72.)
26         Defendant presents the declaration of Laura E. Dolan, a Senior San Diego County
27   Deputy County Counsel, indicating she sent evidence items #1.000 and #2.000 to Bode
28   Technology for testing at Plaintiff’s request. (ECF No. 93-1 at 3.) Although the bedsheet

                                                   15
                                                                                 17cv0127-LAB (AHG)
 1   in evidence item #1.000 is referred to in the seizure report as a “sheet” and the bedsheet in
 2   evidence item #2.000 is referred to in the seizure report as a “mattress sheet,” in her
 3   submission to Bode Technology she “mistakenly referred to the ‘bed sheet’ described in
 4   Property Item #1.000 as a ‘flat sheet’ and the ‘mattress sheet’ described in Property Item
 5   #2.000 as a ‘fitted sheet.’” (Id. at 3.) She states she never saw or handled the evidence,
 6   and because Plaintiff alleged Defendant had ejaculated on his sheets only the sheets were
 7   tested, not the gown or pillowcase. (Id. at 3-4.) The two bedsheets were sent to Bode
 8   Technologies from the San Diego County Sheriff’s Department Property and Evidence
 9   Unit on March 12, 2019, and Bode Technology was instructed to maintain the chain of
10   custody at all times. (Id. at 5.) The Bode Technology report refers to the bedsheets as a
11   “Sheet” gathered by the inmate in a pillow case and identified as evidence item #1.000,
12   and a “Hospital Bed Sheet, Mattress Sheet” as evidence item #2.000. (ECF No. 89-2 at
13   31.) The report states no semen was detected in evidence item #1.000, and evidence item
14   #2.000 tested negative for seminal fluid but was not tested for semen. (Id.)
15         Defendant presents the declaration of Stacey Liberatore, a San Diego County Senior
16   Litigation Investigator, who states she was involved in procuring cost estimates for testing
17   the bedsheets. (ECF No. 98-2 at 1-2.) She states that in her communications with Bode
18   Technology she referred to the items as a “flat sheet” and “fitted sheet” as a “simple way
19   of distinguishing between the two sheets” which she never personally saw or handled. (Id.
20   at 2.) On March 6, 2019, Liberatore contacted Flavio Alfaro, the Evidence Custodian of
21   the San Diego County Sheriff’s Department Property/Evidence Unit and requested he
22   locate items #1.000 and #2.000 and send them via overnight delivery to Bode Technology.
23   (Id. at 2-3.) She was informed on or about March 12, 2019 by Alfaro that he had sent items
24   #1.000 and #2.000 to Bode Technology via Federal Express overnight delivery. (Id. at 3.)
25         Accordingly, there is no merit to Plaintiff’s contention that the references to “fitted
26   sheet” by the attorneys litigating this case renders it unclear whether both sheets from
27   Plaintiff’s bed were tested by Bode Technology. (ECF No. 92 at 4.) Detective Vars states
28   that when she left the hospital she placed the evidence in its evidence bag in a locked

                                                  16
                                                                                17cv0127-LAB (AHG)
 1   drawer of her assigned desk at her office, that the items were later photographed by her
 2   office and then turned over to the San Diego Sheriff’s Office Property/Evidence Unit on
 3   July 14, 2016. (ECF No. 89-13 at 4.) There is no merit to Plaintiff’s contention the chain
 4   of custody is not intact or resulted in the spoliation of evidence merely because there was
 5   a 19-day gap between seizing the items and turning them over to the property unit, or by
 6   Detective Vars storing the items in the property bag in which they were originally placed
 7   in her locked desk drawer.
 8         To recap with respect to the forensic evidence, Plaintiff initially reported to the
 9   police he had been hit in the head and raped. When he was told a SART examination
10   would be performed and his statement would be recorded, he changed his story to a deputy
11   entering his room and masturbating without touching him. He then changed his story to
12   the deputy hitting him on the head and masturbating onto his bedsheet. He finally changed
13   his story to the deputy touching his left buttock with one hand after which he masturbated
14   onto a bedsheet which he retained and personally handed to Detective Vars as evidence.
15   The record supports a finding that the chain of custody of the bedsheet identified by
16   Plaintiff as having been ejaculated upon is intact and that it tested negative for semen.
17   Accordingly, viewing the evidence in the light most favorable to Plaintiff, and drawing any
18   inferences in his favor, Defendant has carried his burden of showing “the absence of a
19   genuine issue as to any material fact” with respect to whether he ejaculated onto Plaintiff’s
20   bedsheet. Adickes, 398 U.S. at 157.
21         Defendant next contends Plaintiff has failed to come forward with evidence to show
22   his allegations are not the result of delusions, hallucinations or a confusion of mind which
23   numerous eyewitnesses observed him exhibiting, and which two doctors, a treating
24   physician and an expert witness, have opined are symptoms of Dilantin toxicity. Defendant
25   first presents evidence Plaintiff misidentified Defendant Roddy as his assailant, who he
26   described in his deposition as having short hair. (ECF No. 89-2 at 136.) Defendant Roddy
27   states in his own declaration that he is bald and had no hair on his head on the date in
28   question. (ECF No. 89-3 at 2-3.) Defendant also presents evidence Plaintiff misidentified

                                                  17
                                                                                17cv0127-LAB (AHG)
 1   Corporal Rodriguez. As set forth below, Plaintiff stated in his deposition he knew Deputy
 2   Rodriguez because “he had been taking me to court,” and knew his rank was Corporal.
 3   (ECF No. 89-2 at 161.) However, Deputy Osmark Gonzalez states that on July 1, 2016,
 4   less than a week after the alleged assault, he overheard Plaintiff make incoherent statements
 5   about being sexually molested by “Colonel Rodriguez.” (ECF No. 89-14 at 1-2.) As set
 6   discussed below, Plaintiff states in his declaration in opposition to summary judgment that
 7   Deputy Gonzalez is lying, that events which took place a week after the assault are not
 8   relevant, and that Defendant Roddy had hair on his head on the day of the incident. (ECF
 9   No. 92-1 at 4, 8.) The Court will not make credibility determinations in those respects,
10   but, as will be seen, those disputes do not raise triable issues of fact.
11         When Plaintiff arrived at the hospital Dr. Nguyen diagnosed him with acute toxic
12   encephalopathy and Dilantin toxicity, noted a chief complaint of “altered mental status”
13   with symptoms of confusion and agitation, and noted he was taking Risperdal, a
14   psychotropic medication used to treat manic patients, and Zoloft, an anti-depressant used
15   to treat depression and bipolar disorder. (ECF No. 89-2 at 170-83.) Dr. Nguyen found the
16   Dilantin in Plaintiff’s system was at a level where a patient would experience symptoms
17   of dizziness, lightheadedness, unsteady gait, double vision, confusion and agitation, and he
18   was still suffering from acute toxic encephalopathy and Dilantin toxicity during a follow-
19   up visit two days later. (Id. at 183, 188, 192-93.) Nurses Manongsong and Gorski,
20   Deputies Clark and Rodriguez, and Detectives Vars and Snelling all stated that around the
21   time of the alleged assault Plaintiff was incoherent, manic, hearing voices and
22   hallucinating. (ECF No. 89-1 at 26-27; ECF No. 89-8 at 1-2; ECF No. 89-10 at 2-4; ECF
23   No. 89-11 at 3; ECF No. 89-12 at 2; ECF No. 89-13 at 4; ECF No. 89-15 at 2.) In his
24   declaration in opposition to summary judgment, Plaintiff states that Nurse Manongsong’s
25   observation that he was hallucinating is false, but he does not dispute or challenge the
26   observations by Nurse Gorski, Deputies Clark and Rodriguez, or Detectives Vars and
27   Snelling that he was delusional and hallucinating. (ECF No. 82-1 at 9.)
28   ///

                                                    18
                                                                                 17cv0127-LAB (AHG)
 1         Dr. Clark, a toxicologist retained as an expert witness, opines that Plaintiff was
 2   suffering severe Dilantin toxicity when admitted on June 24, 2016 until his discharge on
 3   June 29, 2016. (ECF No. 89-5 at 1-3.) Dr. Clark opines, to a “reasonable medical
 4   probability,” that Plaintiff’s Dilantin toxicity caused or contributed to the delusions,
 5   paranoia, hallucinations, confusion and agitation observed in his behavior during his
 6   hospital stay, and “his claim of being sexually molested is most likely related to a
 7   hallucination or delusion[al] belief related to his [Dilantin] toxicity, perhaps coupled with
 8   psychiatric disorders and other medical problems.” (Id. at 3.) Plaintiff challenges that
 9   testimony by observing in his declaration that Dr. Clark never examined him and therefore
10   his opinion is “akin to hearsay,” and stating that his anti-psychotic medications were
11   discontinued on June 22 due to his Dilantin overdose. (ECF No. 92-1 at 6, 8.)
12         Finally, Defendant argues it was impossible for anyone to spend 10-15 minutes in
13   Plaintiff’s room sexually assaulting or harassing him with Plaintiff pressing the emergency
14   call button the entire time and another deputy coaching or cheering an assailant on over a
15   loudspeaker or intercom without drawing attention. He presents the evidence detailed
16   above that the room is in a heavily-trafficked area of the hospital with as many as 25 peace
17   officers routinely present, with a large window in his room into the corridor, and under
18   continuous video surveillance from the nearby nurse station where the emergency call
19   button would have alerted nurses or other deputies of an emergency. Plaintiff makes no
20   effort to challenge that evidence.
21         Accordingly, Defendant Roddy has presented evidence that the bedsheet Plaintiff
22   collected as evidence and turned over to the investigating detectives on which he claims he
23   observed Defendant ejaculate tested negative for semen, has presented evidence that the
24   assault as alleged could not have happened without hospital staff being alerted, which it
25   was not, and has presented evidence that the lack of such evidence, which would be
26   expected to exist if Plaintiff’s allegations were true, is explained by medical and eyewitness
27   evidence that he was delusional and hallucinating at the time of the alleged assault due to
28   the overdose for which he was hospitalized which an expert witness testified to a medical

                                                   19
                                                                                 17cv0127-LAB (AHG)
 1   probability caused him to invent the assault, and which he admitted to a nurse that he
 2   invented due to his overdose. Defendant has satisfied his initial burden of showing “the
 3   absence of a genuine issue as to any material fact” with respect to whether his behavior
 4   was “so egregious, so outrageous, that it may fairly be said to shock the contemporary
 5   conscience,” or that he engaged in “unreasonable, non-consensual, inappropriate” sexual
 6   harassment of a “helpless, handcuffed, and frightened” person. Adickes, 398 U.S. at 157;
 7   Fontana, 262 F.3d at 880, 882 n.7; Lewis, 523 U.S. at 846.
 8         2. Plaintiff has not carried his burden of identifying specific facts showing a
              genuine issue of material fact for trial
 9
10         Plaintiff must now come forward with “specific facts showing that there is a genuine
11   issue for trial” in order to avoid summary judgment. Anderson, 477 U.S. at 256. He must
12   make “a showing sufficient to establish the existence of an element essential to that party’s
13   case, and on which that party will bear the burden of proof at trial.” Celotex Corp., 477
14   U.S. at 322.
15         He attempts to do so with this sworn deposition testimony stating that he witnessed
16   the assault himself, as well as his sworn declaration in opposition to summary judgment in
17   which he claims some of the eyewitnesses are lying. With respect to Plaintiff’s sworn
18   testimony, the Court may not weigh evidence or make credibility determinations, and any
19   inferences drawn from the underlying facts must be viewed in the light most favorable to
20   Plaintiff. Anderson, 477 U.S. at 255. Plaintiff need only come forward with evidence such
21   that a “jury might return a verdict in his favor.” Id. at 257.
22         Plaintiff testified in his deposition that he may have reported he was raped when he
23   saw Deputy Rodriguez and Defendant Roddy pass each other in front of his room about 30
24   minutes after the alleged incident, when a nurse and a red-headed deputy had been in his
25   room for about one or two minutes. (ECF No. 89-2 at 159-63.) He is heard in his recorded
26   interview stating numerous times that he was raped. (Id. at 44-50.) In his declaration in
27   opposition to summary judgment, dated about three months after his deposition, he
28   categorically denies ever making any allegations of rape to anyone, and says Detectives

                                                   20
                                                                                17cv0127-LAB (AHG)
 1   Vars and Snelling, Nurse Gorski, and Deputy Rodriguez have all falsely stated he did.
 2   (ECF No. 92-1 at 9-11.)
 3         “The general rule in the Ninth Circuit is that a party cannot create an issue of fact by
 4   an affidavit contradicting his prior deposition testimony.” Kennedy v. Allied Mut. Ins. Co.,
 5   952 F.2d 262, 266 (9th Cir. 1991) (“[I]f a party who has been examined at length on
 6   deposition could raise an issue of fact simply by submitting an affidavit contradicting his
 7   own prior testimony, this would greatly diminish the utility of summary judgment as a
 8   procedure for screening out sham issues of fact.”) Plaintiff “is not precluded from
 9   elaborating upon, explaining or clarifying prior testimony elicited by opposing counsel on
10   deposition,” and “minor inconsistencies that result from an honest discrepancy, a mistake,
11   or newly discovered evidence afford no basis for excluding an opposition affidavit.”
12   Messick v. Horizon Indus., 62 F.3d 1227, 1231 (9th Cir. 1995).
13         In categorically stating in his declaration that Nurse Gorski, Deputy Rodriguez and
14   Detectives Vars and Snelling are all lying by stating he initially claimed he was raped (and
15   by implication that Nurse Gorski lied when he said Plaintiff then apologized for falsely
16   claiming rape and admitted he did not know what made him do it), despite the fact that he
17   acknowledged during his deposition testimony he may have made such an allegation, and
18   despite the fact that an audio recording of him making such an allegation is in the record,
19   Plaintiff is not elaborating or clarifying his deposition testimony, nor clearing up a mistake
20   or honest discrepancy, but is flatly contradicting his prior sworn deposition testimony. His
21   declaration is unavailable to challenge the evidence he falsely alleged rape because it was
22   executed after his deposition, and because it was executed after the summary judgment
23   motion was filed which itself includes and relies on Plaintiff’s recorded interviews.
24   Kennedy, 952 F.2d at 266-67 (holding that a court may discount a declaration that “flatly
25   contradicts” earlier deposition testimony).
26         Nurse Gorski states in his declaration that on the day of the incident Plaintiff
27   “accused multiple African-American deputies” of raping him that day, including any
28   African-American deputy who passed his room without distinguishing between them, and

                                                   21
                                                                                 17cv0127-LAB (AHG)
 1   later apologized and said: “I don’t know why I am saying this.” (ECF No. 89-12 at 2.)
 2   Plaintiff’s challenge to that declaration is to claim in his own declaration that Nurse Gorski
 3   and anyone who says he made a rape accusation is lying, which contradicts his deposition
 4   testimony and his own statements in his recorded interview. Although Plaintiff was asked
 5   during his recorded interview if he made that statement to Nurse Gorski, his response is
 6   incoherent (ECF No. 89-2 at 46), as are many of his responses to many questions during
 7   his interviews and deposition testimony.
 8         Plaintiff admitted in his deposition that: “I don’t have a clue” why no semen was
 9   found on the bedsheet which he himself handed to the detectives to be taken into evidence.
10   (ECF No. 89-2.) His legal challenge to the chain of custody and testing protocol fails, and
11   he offers no evidence to counter Defendant’s expert medical testimony that his statement,
12   which has changed from being raped to being held at gunpoint while an officer masturbated
13   in front of him and ejaculated onto his bed, is a result of delusional and hallucinatory
14   behavior brought on by his Dilantin overdose. Nor has he presented any evidence to
15   challenge Defendant’s evidence it was impossible for the alleged assault to have gone
16   unnoticed by hospital staff or passersby, or to counter the numerous eyewitness accounts
17   he was delusional and hallucinating at the time.
18         The Court acknowledges Plaintiff may well harbor a sincere belief he was sexually
19   assaulted, and there is no question his allegations, if proven, would constitute deplorable
20   and unconstitutional acts by a peace officer. However, he has failed to satisfy his burden
21   of showing there is a genuine issue of material fact in dispute which a trial is necessary to
22   resolve. The only evidence he presents to counter Defendant’s evidence that he was
23   observed in a delusional state, hallucinating and accusing every African-American officer
24   who passed his room of rape, and that he apologized for doing so afterward and admitted
25   he had no idea why he made such allegations, is his declaration in opposition to summary
26   judgment in which he claims anyone who says he ever alleged rape is lying, which itself is
27   contradicted by his deposition testimony and his recorded statement making such
28   allegations. As explained above, he cannot create a genuine issue of material fact to the

                                                   22
                                                                                 17cv0127-LAB (AHG)
 1   extent his post-deposition declaration contradicts his deposition testimony acknowledging
 2   he may have made such allegations. See Kennedy, F.2d at 266 (“[I]f a party who has been
 3   examined at length on deposition could raise an issue of fact simply by submitting an
 4   affidavit contradicting his own prior testimony, this would greatly diminish the utility of
 5   summary judgment as a procedure for screening out sham issues of fact.”)
 6         In sum, Defendant has presented evidence that: (1) although Plaintiff claims
 7   Defendant ejaculated onto a bedsheet which Plaintiff maintained in his possession and
 8   personally handed to detectives as evidence, no semen was found on the sheet, (2) Nurse
 9   Gorski heard Plaintiff accuse every African-American deputy who passed his room of rape
10   and heard him later say he had invented allegations of rape without knowing why, (3) the
11   events could not have gone unnoticed by hospital staff and the numerous peace officers
12   routinely assigned to the hospital unit as Plaintiff described it, namely, that a Deputy
13   Sheriff pointed a gun with one hand at a hospital patient and masturbated with the other
14   hand for 10-15 minutes while another deputy coached and encouraged him over an
15   intercom while the patient was pressing an emergency call button the entire time in a room
16   under continuous video surveillance from a nearby nurse station with a large window into
17   the hallway in a busy area of the hospital, and (4) eyewitness and expert medical testimony
18   that Plaintiff’s allegations of rape and sexual assault/harassment were the product of
19   hallucinatory and delusional behavior brought on by Dilantin toxicity.
20         Rather than “present specific facts showing that there is a genuine issue for trial,”
21   Plaintiff admitted in his deposition he does not know why the bedsheets tested negative for
22   semen, told Nurse Gorski he did not know what made him falsely accuse people walking
23   past his room of rape, and provides no facts to counter the eyewitness and expert testimony
24   that his allegations are the product of a confused state of mind brought on by his medication
25   overdose. To his credit he does not allege a hypothetical conspiracy to hide or destroy
26   evidence or present false and perjured eyewitness evidence against him, but admits he is
27   unable to say why he cannot identify specific facts showing there is a genuine issue for
28   trial. His attempt to do so with those portions of his declaration which contradict his

                                                  23
                                                                                17cv0127-LAB (AHG)
 1   deposition testimony is legally insufficient, and his attempt to do so with those portions of
 2   his declaration which contradict his recorded interview is factually insufficient.
 3         Without making a credibility determination regarding Plaintiff’s sworn testimony,
 4   his evidence that Defendant Roddy masturbated in front of him and ejaculated onto his
 5   bedsheets is not such that a “fairminded jury could return a verdict for him on the evidence
 6   presented.” Anderson, 477 U.S. at 255-57; see Kennedy v. Applause, Inc., 90 F.3d 1477,
 7   1481 (9th Cir. 1996) (finding that uncorroborated self-serving deposition testimony which
 8   flatly contradicts plaintiff’s prior statements and the medical evidence insufficient to raise
 9   a genuine issue of fact to defeat summary judgment). Plaintiff has not come forward with
10   evidence that Defendant Roddy took actions which amount to “unreasonable, non-
11   consensual, inappropriate touching” of a “vulnerable,” “helpless, handcuffed, and
12   frightened” person, or that his behavior was “so egregious, so outrageous, that it may fairly
13   be said to shock the contemporary conscience.” Fontana, 262 F.3d at 880, 882 n.7; Lewis,
14   523 U.S. at 846.
15         Finally, as to Plaintiff’s Fourteenth Amendment claim for invasion of privacy and
16   sexual assault/harassment based on his allegation that Defendant Roddy touched his left
17   buttock for “a quick second,” although such touching with a sexual intent could amount to
18   a constitutional violation, see Rowley, 658 Fed.Appx. at 841, Plaintiff’s only evidence of
19   sexual intent is his statement to the detectives and his deposition testimony that Defendant
20   masturbated in front of him and ejaculated on his bed. As set forth above, he initially told
21   the detectives that Defendant Roddy hit him in the head and raped him, then said he had
22   not been touched, and then said he had been touched on the left buttock after which
23   Defendant masturbated and ejaculated on his bedsheets. Plaintiff’s statement to the
24   detectives that he was never touched is somewhat ambiguous, as he may have been
25   attempting to say he was never touched by Defendant Roddy’s penis. (See ECF No. 89-2
26   at 66-67.) He stated in his deposition that Defendant touched his left buttock under his
27   gown with one hand for “a quick second.” (Id. at 144-47, 152.) Even assuming Defendant
28   Roddy’s hand touched Plaintiff’s left buttock, Plaintiff claims a continuous course of

                                                   24
                                                                                 17cv0127-LAB (AHG)
 1   sexual harassment by Defendant Roddy of entering his room, threatening harm if he did
 2   not do as he was told, touching his buttock, masturbating in front of him and ejaculating
 3   on his bedsheets. Plaintiff’s failure to come forward with evidence showing Defendant
 4   Roddy masturbated and ejaculated on his sheets is also a failure to come forward with
 5   evidence of sexual intent in touching his buttock.
 6         Accordingly, to the extent Plaintiff’s Fourteenth Amendment sexual assault and
 7   harassment claim rests on his allegation that Defendant Roddy touched his left buttock with
 8   one hand for “a quick second,” which requires him to show Defendant Roddy’s behavior
 9   amounts to “unreasonable, non-consensual, inappropriate touching” of a “vulnerable,”
10   “helpless, handcuffed, and frightened” person, Fontana, 262 F.3d at 880, or that his
11   behavior was “so egregious, so outrageous, that it may fairly be said to shock the
12   contemporary conscience,” Lewis, 523 U.S. at 846, Plaintiff’s evidence is not such that a
13   “fairminded jury could return a verdict for him on the evidence presented.” Anderson, 477
14   U.S. at 255-57.
15   IV. Conclusion and Order
16         Based on the foregoing, IT IS ORDERED that Defendant’s Motion for summary
17   judgment (ECF No. 89) is GRANTED.
18         The Clerk of Court shall enter judgment in favor of Defendant Corporal Michael
19   Roddy and close the file.
20         IT IS SO ORDERED.
21   Dated: January 8, 2020
22                                              Hon. Larry Alan Burns
                                                Chief United States District Judge
23
24
25
26
27
28

                                                 25
                                                                               17cv0127-LAB (AHG)
